Citation Nr: 1443427	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  13-06 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, status post percutaneous coronary intervention and status post coronary artery bypass grafting.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to November 1990.  The Veteran also had Reserve service with the Army National Guard.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for bilateral hearing loss and tinnitus.  The decision also granted service connection for coronary artery disease.  The RO assigned an initial disability rating of 30 percent for the coronary artery disease, retroactively effective from November 2010.  The Veteran filed a Notice of Disagreement (NOD) in July 2012, appealing the initial disability rating assigned for the coronary artery disease and appealing the service connection denials.  The RO issued a Statement of the Case (SOC) in February 2013.  In March 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In August 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Agency of Original Jurisdiction (AOJ) certified this appeal to the Board in June 2014 and, in August 2014, the Veteran submitted additional medical evidence.  However, he waived his right to have the AOJ initially consider this evidence in a statement dated in August 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, status post percutaneous coronary intervention and status post coronary artery bypass grafting is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for bilateral hearing loss is requested.

2.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for tinnitus is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for bilateral hearing loss by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for tinnitus by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 .  In the present case, the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus in an August 2014 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and the appeal as to these issues is dismissed.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed.

The claim of entitlement to service connection for tinnitus is dismissed.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining coronary artery disease claim can be properly adjudicated.   

The Veteran's last VA examination to assess the current severity of his service-connected coronary artery disease was in April 2011, which was conducted for the purposes of establishing service connection (which has since been established).  At his August 2014 Board hearing, the Veteran testified, and submitted private medical records to support, that his symptoms had worsened.  Specifically, the Veteran had a heart attack in April 2013, experienced a stroke in April 2014, and underwent pertinent surgeries in April 2014 and July 2014.  

The Board finds that this evidence suggests a worsening of the Veteran's service-connected disability since the last VA examination.  In light of the foregoing, the Board finds that the Veteran should be afforded another VA examination to ensure that there is sufficient evidence to evaluate the disability for the entire appeal period.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (providing that where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide a VA heart examination to the Veteran in order to assist in evaluating the severity of his service-connected coronary artery disease, status post percutaneous coronary intervention and status post coronary artery bypass grafting.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  

The Veteran's claims folder must be reviewed by the examiner, including private medical records dated from April 2013 to April 2014, and the examination report must reflect that such review was done.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  All opinions must be supported by a clear rationale.

Specifically, the examiner should address whether the service-connected disability resulted in:  more than one episode of acute congestive heart failure in the past year; workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; chronic congestive heart failure; workload of 3 METs or less with in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

2.  After the above action has been completed, readjudicate the Veteran's coronary artery disease claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


